Citation Nr: 0413589	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-12 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for left 
knee arthralgia.

3.  Entitlement to an initial compensable evaluation for 
right knee arthralgia.

4.  Entitlement to an initial compensable evaluation for 
right heel pain.

5.  Entitlement to an initial compensable evaluation for left 
heel pain.


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified service from November 2, 2000 to June 14, 2001, and 
prior active service of three months and nine days.

The current appeal arose from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The RO granted entitlement to 
service connection for lumbosacral strain with assignment of 
a 10 percent evaluation, arthralgia of the left knee, 
arthralgia of the right knee, and bilateral heel pain each 
with assignment of a noncompensable evaluation all effective 
June 15, 2001.  In the August 2001 statement of the case the 
RO rated heel pain as noncompensable separately for right and 
left heels.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In June 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his previous claims of entitlement 
to service connection for the disabilities at issue which is 
not compliant with Quartuccio, supra.  


The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal of entitlement to initial 
increased evaluations of his service-connected disabilities 
at issue.

The Board's review of the evidentiary record discloses it 
appears that the claims file had not been made available for 
review by the examiner when the veteran was examined by VA in 
July 2001.  The Board notes that the cited examination report 
contains no acknowledgement by the examiner as to whether the 
claims file had been made available for review in conjunction 
with the examination.  Moreover, the examiner was a family 
nurse practitioner and conducted a general medical 
examination without addressing functional loss due to pain, 
incoordination, weakness, etc. pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  In any event, the clinical information 
obtained on the July 2001 examination is out of date.

The fact that the July 2001 VA examination may have been 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back, bilateral 
knee and heel disabilities at issue since 
July 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
available medical specialist including on 
a fee basis if necessary for the purpose 
of ascertaining the current nature and 
extent of severity of service-connected 
lumbosacral strain, bilateral knee 
arthralgia and bilateral heel pain.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:


(a) Do the service-connected lumbosacral 
strain, bilateral knee arthralgia, and 
bilateral heel pain involve only the 
nerves, or does they also involve the 
muscles and joint structure?

(b) Do the service-connected lumbosacral 
strain, bilateral knee arthralgia, and 
bilateral heel pain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral strain, bilateral knee 
arthralgia, and bilateral heel pain, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral strain, bilateral knee 
arthralgia, and bilateral heel pain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral strain, 
bilateral knee arthralgia, and bilateral 
heel pain.



(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral strain, bilateral knee 
arthralgia, and bilateral heel pain, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral strain, 
bilateral knee arthralgia, and bilateral 
heel pain.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating 
intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic code 5293.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  




In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to initial increased 
evaluations for lumbosacral strain, 
bilateral knee arthralgia, and bilateral 
heel pain.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (previous and 
amended criteria), as well as Fenderson 
v. West, 12 Vet. App. 119 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluations, and may result in a 
denial(s).  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


